DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups, as set forth in the Office action mailed on 03/09/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/09/2020 is withdrawn.  Claims 9-14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin S. Prebyl on 07/06/2022 
The application has been amended as follows: 
	Amend claim 1 as follows:
A negative electrode active material before being assembled into a battery, comprising: 
particles of the negative electrode active material, wherein the particles of the negative electrode active material contain particles of a silicon compound containing a silicon compound SiOx:0.5≤x≤1.6, 
wherein the particles of the negative electrode active material contain at least one kind or more of Li2SiO3 and Li4SiO4, 
wherein the particles of the silicon compound have, as chemical shift values obtained from a 29Si-MAS-NMR spectrum, an intensity A of a peak derived from amorphous silicon obtained in a vicinity of -40 to -60ppm, an intensity B of a peak derived from silicon dioxide obtained in a vicinity of -110ppm, and an intensity C of a peak derived from Si obtained in a vicinity of -83ppm, which satisfy the following formula 1 and formula 2:
B≤1.5xA…(1) 
B<C…(2)
wherein the particles of silicon compound further have,  as a chemical shift value obtained from the 29Si-MAS-NMR spectrum, an intensity peak derived from amorphous silicon in a vicinity of -130ppm, 
wherein the particles of the silicon compound have a half value width (20) of a diffraction peak derived from a Si(111) crystal plane obtained by X-ray diffractometry of 1.20 or more and a crystallite size corresponding to the Si(111) crystal plane of 7.5 nm or less, and
wherein the at least one kind or more of Li2SiO3 and Li4SiO4 contained in the particles of the negative electrode active material is formed by Li insertion of a redox method.

Amend claim 13 as follows:
A method of producing a negative electrode active material according to claim 1, the method comprising: 
preparing particles of negative electrode active material containing particles of silicon compound containing a silicon compound (SiOx:0.5≤x≤1.6); 
selecting, from the particles of negative electrode active material, particles of negative electrode active material in which, as chemical shift values obtained from a 29Si-MAS-NMR spectrum, an intensity A of a peak derived from amorphous silicon obtained in a vicinity of -40 to - 60ppm, an intensity B of a peak derived from :
B≤1.5xA…(1) 
B<C…(2)
 wherein producing the negative electrode active material with the selected particles of negative electrode active material.

Cancel claim 15. 

REASONS FOR ALLOWANCE
Claims 1 and 5-14 are allowed over the “closest” prior art of record Hiyashi (WO 2013/054481). 
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments from 03/16/2022 are persuasive. The prior art of record Hiyashi, neither teaches or render obvious each and every limitation of independent claim 1, in particular, the particles of the silicon compound having a crystallite size of 7.5nm or less which is associated with the recited values of the X-ray diffraction. In addition, the 29Si-MAS-NMR spectrum results as recited, appear to be a specific characteristic of the claimed negative electrode active material structure and not an inherent property as the peaks are adjusted or modified corresponding to insertion depth of Li into the particles of the negative electrode active material by a redox method (see paragraph [0138] of the instant specification and Applicant arguments/remarks – page 4-6). As such, the 29Si-MAS-NMR and X-ray diffraction results as recited are associated with a particular structure and crystallite size of the particles of the silicon compound which is not taught or suggested by the prior art.
In light of the above, claims 1 and 5-14 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723